Case: 2:19-cv-02196-ALM-EPD Doc #: 54 Filed: 10/24/19 Page: 1 of 2 PAGEID #: 159




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


URSULA MCGLONE, et al.,

               Plaintiffs,
                                                    Case No. 2:19-cv-2196

       vs.                                          Chief Judge Algenon L. Marbley

                                                    Chief Magistrate Judge Elizabeth P. Deavers

CENTRUS ENERGY CORP., et al.,

               Defendants.

                                            ORDER

       This matter came before the Court for a Preliminary Pretrial Conference on October 22,

2019. Counsel for all parties appeared and participated in the conference.

       As the Rule 26(f) Report reveals, the parties disagree as to whether discovery in this case

should be stayed pending disposition of Defendants’ forthcoming Motion to Dismiss, due on

November 5, 2019, and if it does proceed, the scope of class discovery.1 In order to conserve

judicial resources and so that the two related cases can proceed somewhat in tandem, discovery

in this case is temporarily STAYED. At the time Defendants file their Motion to Dismiss, they

are DIRECTED to also file a Motion to Stay Discovery.

       The Court will convene the parties as appropriate to establish a schedule and address the

scope of class discovery following disposition of the Motion to Stay Discovery.


1
 The Court notes that Defendants intend to file a Motion to Dismiss in the related case,
Pritchard v. Centrus Energy Corp., et al., 2:19-cv-2777 (S.D. Ohio), which is also due
November 5, 2019. They will file a Motion to Stay Discovery in this case as well. The Court
will schedule a status conference in the case after Defendants have filed the Motions to Dismiss
and to Stay Discovery.
Case: 2:19-cv-02196-ALM-EPD Doc #: 54 Filed: 10/24/19 Page: 2 of 2 PAGEID #: 160




           IT IS SO ORDERED.



                                    /s/ Elizabeth A. Preston Deavers______
DATED: October 24, 2019             ELIZABETH A. PRESTON DEAVERS
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
